Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 03/01/2021.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 03/01/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under 35 USC § 103 (a) :
Applicant argues that “claim 1 discloses the use of NLP to generate a marketing document's campaign topic and a campaign-associated category (page 2/4)” .
Examiner disagrees.  Claim 1 recites the limitation of : generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign;    
Claim 1 DOES NOT recite the limitation of : the use of NLP to generate a marketing document's campaign topic and a campaign-associated category, as Applicant asserted.    Therefore, the claim rejection of claims 1-20  under 35 USC § 103 (a), over the  cited prior art is maintained. 

Applicant argues that “While Bhatt discusses using NLP, it doesn't disclose how the post-NLP results are used; that is, Bhatt does not disclose the use of NLP to generate a marketing document's campaign topic and a campaign-associated category (page 2/4)”. 
Examiner disagrees.  As stated above, Claim 1 recites the limitation of : generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign.  
Claim 1 DOES NOT recite the limitation of : the use of NLP to generate a marketing document's campaign topic and a campaign-associated category, as Applicant asserted.    Therefore, the claim rejection of claims 1-20  under 35 USC § 103 (a), over the  cited prior art is maintained. 
Applicant argues that “Applicant respectfully disagrees with Examiner's conclusion that "Bhatt in at least paragraph 72 discloses NLP is applied to modified ad campaign information, and the results from its use are disclosed." (Action at p. 3). To reach this conclusion, the Examiner quotes the following from paragraph [0072]: For instance, where the ad campaign information for the ad campaigns is represented in a table or other format, it may be - 10 -KL3 3330333 1Aplication No. 16/152,000Response to Non-Final Office Action of November 27, 2020Attorney Docket No. SB0001US1 (071083-00003)desirable to parse the ad campaign information and convert the parsed ad campaign information to another format. The resulting modified ad campaign information for each of the ad campaigns may include a set of words. This set of words may be referred to as a "bag of words" representation. This may be accomplished by "translating" at least a portion of the ad campaign information (e.g., numerical values, numerical ranges, and/or acronyms, etc.) in the ad campaign information to one or more words. For example, the age range "18-25" may be translated to "young." Moreover, some of the ad campaign information may be eliminated or left untranslated during the generation of the modified ad campaign information. For instance, some fields of the ad campaign information may already be in text format. Thus, some words may not be translated and be left unchanged.  The preceding block quote is not a discussion of NLP; rather, it is a discussion of pre-NLP activities. It is a discussion of how modified ad campaign information is created by the non-NLP activities of parsing and converting tabular information of a pre-modified ad campaign. Here, modified ad campaign information has been translated from ad campaign information by parsing and converting techniques so that the modified ad campaign information is readied for NLP processing as discussed in the paragraphs [0073] and [0074],  For at least the foregoing reasons, the combination of Braytenbaum and Bhatt fails to teach or suggest each and every claim limitation of claim 1, Applicant respectfully asserts that a prima facie case of obviousness under 35 U.S.C. § 103 has not been established. Also, one would not be motivated to use the teachings of Bhatt because of its failure to disclose the use of NLP to generate a marketing document's campaign topic and a campaign-associated category (page 3/4)”. 
Examiner disagrees.  as stated above, Claim 1 recites the limitation of : generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign;    
Claim 1 DOES NOT recite the limitation of : the use of NLP to generate a marketing document's campaign topic and a campaign-associated category, as Applicant asserted.    Furthermore, As per Applicant’s specification “Document processing and management system 110 is configured to a receive document (e.g. a document describing a marketing campaign) and use NLP module 112 to extract relevant information from the document. For example, in the case of a -8- Socialbakers071083-00003marketing campaign brief, the relevant information may include a business objective, marketing goal, targeted persona profile, brand name, economic sector, insights and/or causes. The extracted information is stored in a NLP database 114 (paragraph 28)”. 
Thus, as stated in the rejection below, Bhatt in at least paragraphs 66, 72-74, 76, 80, 88 and 98-112 discloses the limitation of generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign.  
Bhatt in at least paragraph 66 discloses The system may process ad campaign information associated with ad campaigns previously booked by an online publisher to identify one or more of the ad campaigns that are similar (or statistical neighbors) to the ad campaign, at block 604. The ad campaign information for each of the ad campaigns may identify one or more products of the online publisher, as described above with reference to FIG. 3. In one embodiment, the system may process the ad campaign information by applying natural language processing (NLP), such as PLSI, to at least a portion of the ad campaign information associated with ad campaigns previously booked by the online publisher. The system may also process the ad campaign information for the ad campaign of the advertiser. Specifically, the system may compare at least a portion of the ad campaign information associated with the ad campaigns with at least a portion of ad campaign information associated with the ad campaign. This may be accomplished via a variety of algorithms, as will be described in further detail below.
Bhatt also in at least paragraph 72 discloses In one embodiment, before processing the ad campaign information, a format of the ad campaign information associated with the ad campaigns (and/or the ad campaign of the advertiser) may be modified to generate modified ad campaign information, at block 702, which can be processed by a natural language processing (NLP) or other document clustering algorithm. For instance, where the ad campaign information for the ad campaigns is represented in a table or other format, it may be desirable to parse the ad campaign information and convert the parsed ad campaign information to another format. The resulting modified ad campaign information for each of the ad campaigns may include a set of words. This set of words may be referred to as a "bag of words" representation. This may be accomplished by "translating" at least a portion of the ad campaign information (e.g., numerical values, numerical ranges, and/or acronyms, etc.) in the ad campaign information to one or more words. For example, the age range "18-25" may be translated to "young." Moreover, some of the ad campaign information may be eliminated or left untranslated during the generation of the modified ad campaign information. For instance, some fields of the ad campaign information may already be in text format. Thus, some words may not be translated and be left unchanged.
therefore, the combination of Braytenbaum and Bhatt Did NOT fail to teach or suggest each and every claim limitation of claim 1, and  a prima facie case of obviousness under 35 U.S.C. § 103 has been established.
Thus, the claim rejection of claims 1-20  under 35 USC § 103 (a), over the  cited prior art is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Braytenbaum et al, US Pub No: 2014/0278976  in view of Bhatt et al, US Pub No: 2011/0035272 A1. 

Claims 1, 12 and  19-20:
Braytenbaum discloses:
querying, by the computing device, a database of one or more user persona profiles for profiles that match the at least one campaign topic or the at least one category associated with the campaign; 
ranking, by the computing device and based on a match score, a subset of the one or more user persona profiles that match the at least one campaign topic or the at least one category;
see at least paragraphs 11-16 and 22;
Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
receiving, by a computing device, a marketing document;
generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign; 
See at least the abstract and paragraphs 66, 72-74, 76, 80, 88, 98 and 112; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claims 2 and 17:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the one or more user persona profiles are stored in a persona profiles database, and wherein each of the one or more user persona profiles are indicative of one or more interests, a geographic location of the corresponding user, and a gender of the corresponding user (see at least paragraphs 17 and 20) ;

Claims 3 and 18:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
determining, based on querying the persona profiles database, a geographic region associated with the subset of the one or more user persona profiles;
identifying, based on analyzing the content items, at least one industry associated with the geographic region; and 
generating, based on the ranking of the subset of the one or more user persona profiles and the at least one industry, an advertisement price and advertisement performance metric associated with the at least one campaign topic;
See at least paragraphs 14-15,  17,  20, 22 and 65;

Claim 4:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein each of the one or more user persona profiles are indicative of at least one of: an age range;  - 27 -Socialbakers 071083-00003 at least one language; at least one recently viewed media channel; and at least one content engagement time indicative of when at least one content item was accessed (see at least paragraphs 17,20 and 49);

Claim 5:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
identifying, based on querying the persona profiles database and based on the subset of the one or more user persona profiles, a preferred day of week and a preferred hour of the day during which a respective user associated with a user profile of the subset of the one or more user persona profiles engages with the content items (see at least paragraphs 17, 20 and 49);

Claims 6 and 15:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the querying the database of the one or more user persona profiles for profiles that match the at least one campaign topic or the at least one category further comprises: identifying a plurality of interests respectively corresponding to each of the one or more user persona profiles; and mapping each of the plurality of interests to a respective targeted advertising interest (see at least paragraphs 17, 20 and 49);

Claims 7 and 16:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of attributes of an advertisement that increase a relevance of the advertisement to: the respective user persona profile, and to the at least one category associated with the campaign or the at least one campaign topic (see at least paragraphs 17, 20 and 49);

Claims 8 and 14:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of relevant media channels for hosting the advertisement (see at least paragraphs  49 and 66);

Claim 9:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
identifying influencer profiles that the subset of the one or more user persona profiles are associated with via social media networks based on one or more topics of interest that match the at least one campaign topic or the at least one category (see at least paragraphs 17, 20 and  49,66);
 
Claims 10 and 13:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
ranking, based on a relevance score to the at least one campaign topic or the at least one category, the influencer profiles (see at least paragraphs  14, 16-17, 20 and 49,66) ;

Claim 11:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
using the ranking to select a subset of the influencer profiles; and directing targeted advertising to the subset of the influencer profiles based on the ranking (see at least paragraphs  14, 16-17, 20 and 49,66) ;

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682